Case 3:20-cr-00165-RDM Document 1 Filed 07/14/20 Page 1 of 4

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA | |
v. © 8726 CR AES
LANCE GREEN.

Defendant

FILED

| 8

INDICTMENT __ CRANTON
YUL 14 ono

THE GRAND JURY CHARGES: ify

  
 

Count 1
18 U.S.C. § 922 (g)
(Prohibited Person in Possession of a Firearm)
On or about October 5, 2017, in Luzerne County, Pennsylvania,

within the Middle District of Pennsylvania, the defendant,

LANCE GREEN, _
knowing he had previously been convicted of a crime punishable by
imprisonment for a term exceeding one year, knowingly possessed a
firearm, to wit; a silver/black Kahr Arms .40 caliber handgun with an
obliterated serial number, and the firearm was in and affecting
commerce.

In violation of Title 18, United States Code, Sections 922 (g)(1)

and 924(e).
Case 3:20-cr-00165-RDM Document 1 Filed.07/14/20 Page 2 of 4

THE GRAND JURY FURTHER CHARGES:
Count 2

18 U.S.C. § 922 (k)
(Possession of a firearm with an obliterated serial number)

On or about October 5, 2017, in Luzerne County, Pennsylvania,
within the Middle District of Pennsylvania, the defendant,

LANCE GREEN,

knowingly possessed a firearm, to wit, a silver/black Kahr Arms .40
caliber handgun, that had been shipped and transported in interstate
commerce, from which the manufacturer’s serial number had been
removed, altered and obliterated.

In violation of Title 18, United States Code, Section 922 (k).

FORFEITURE ALLEGATION
- (18 U.S.C. 924(d) and 28 U.S.C. 2461)
1. | The allegations contained in Counts 1 through 2 of this
Indictment are hereby re-alleged and incorporated by reference for the

purpose of alleging forfeitures pursuant to Title 18, United States Code,

2
Case 3:20-cr-00165-RDM Document 1 Filed 07/14/20 Page 3 of 4

Section 924(d) and Title 28, United States Code, Section 2461(c).

2, Pursuant to Title 18, United States Code, Section 924(d) and |
Title 28, United States Code, Section 246 1(c), upon conviction of an
offense in violation of Title 18, United States Code, Sections 924 and

922, the defendant,
LANCE GREEN,
shall forfeit to the United States of America any property constituting,
or derived from, any property used, or intended to be used, in any
manner or part, to commit, or to facilitate the commission of, the
offenses. The property to be forfeited includes, but is not limited to, the
following:
a. Asilver/black Kahr Arms .40 caliber handgun.
3. If any of the property described above, as a result of any act

or omission of the defendant:

a. Cannot be located upon the exercise of due diligence;

b. Has been transferred or sold to, or deposited with, a
third party;

C. Has been placed beyond the jurisdiction of the court;

3
Case 3:20-cr-00165-RDM Document 1 Filed 07/14/20 Page 4 of 4

d. Has been substantially diminished in value; or
a. Has been commingled with other property which
cannot be divided without difficulty,
the United States of America shall be entitled to forfeiture of substitute
property pursuant to Title 21, United States Code, Section 853(p), as
incorporated by Title 28, United States Code, Section 2461(c).

All pursuant to 18 U.S.C. § 924(d) and 28 U.S.C. § 2461(c).

A TRUE BILL

DAVID J. FREED
United States Attorney

  

‘sascuemiamioant arama em re By: — => . rN
we™ neo ? RetmebsS-
JENNY P. ROBERTS

Assistant United States Attorney

 

vate. “7 /Y ~do Ge

 
